                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

JESSIE RADFORD
ADC #655432                                                 PLAINTIFF

v.                          No. 5:18-cv-83-DPM

DARYL GOLDEN, Warden,
Delta Regional Unit, ADC                                  DEFENDANT

                                  ORDER
        On de nova review, the Court adopts Magistrate Judge Kearney's
recommendation, NQ 58, and overrules Radford's objections, NQ 59.   FED.

R.   CIV .   P. 72(b)(3). Radford hasn't met proof with proof to show a
violation of his right to access the courts. Golden's motion for summary
judgment, NQ 49, is therefore granted. Radford's complaint will be
dismissed with prejudice.
        So Ordered.

                                   D.P. Marshall Jf
                                   United States District Judge
